Citation Nr: 0207544	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran does 
not have a current diagnosis of tinnitus. 


CONCLUSION OF LAW

The veteran does not have a present tinnitus disability for 
which service connection can be granted.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the June 1998 rating decision, July 2000 Board decision, and 
March 2001 supplemental statement of the case adequately 
notified the veteran of the evidence necessary to 
substantiate the matter on appeal and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matter on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in September 
1995 and September 2000.  The Board finds that evidence 
sufficient for an adequate determination has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Service Connection Claim

Background.  Service medical records are negative for 
complaint or treatment related to tinnitus or ringing in the 
ears.  The veteran's February 1958 separation examination 
revealed a normal clinical evaluation of the ears.  

Service records show the veteran had active service from 
April 1956 to March 1958 with one year, 4 months, and 27 days 
of foreign and/or sea service.  His DD Form 214 reported no 
decorations or medals indicative of combat.  Service medical 
records indicate he received treatment during service in 
Germany but are negative for evidence of service in Korea.

Post-service private medical records include diagnoses of 
hearing loss but are negative for complaint or treatment for 
tinnitus.
In June 1995, the veteran submitted an application for 
entitlement to VA benefits for a hearing disability.

VA audiological examination in September 1995 included a 
diagnosis of bilateral hearing loss.  The report, however, 
noted no complaint or diagnosis for tinnitus.

In April 1998, the RO denied entitlement to service 
connection for impaired hearing.  

In May 1998, the veteran's accredited service representative 
submitted a notice of disagreement from the denial of 
entitlement to service connection for "bilateral hearing 
loss with tinnitus."  

In June 1998, the RO accepted the May 1998 correspondence as 
a claim for entitlement to service connection for tinnitus 
and denied the claim as not well grounded.  In a June 1998 
supplemental statement of the case the RO listed the issue on 
appeal as whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss with tinnitus.

Subsequently in June 1998 the veteran's accredited service 
representative submitted a VA Form 9 to perfect the issues on 
appeal.  It was also noted that the veteran had combat 
service during the Korean Conflict and indicated he sustained 
bilateral hearing loss with tinnitus secondary to acoustic 
trauma due to gun blasts.

In July 2000, the Board found new and material evidence had 
been submitted to reopen the veteran's claim for entitlement 
to service connection for bilateral hearing loss and remanded 
the issue for additional development.  It was also noted that 
the June 1998 supplemental statement of the case had 
incorrectly styled the issue for entitlement to service 
connection for tinnitus as a new and material evidence claim.  
The RO was instructed to adjudicate the matter as an original 
claim.  

VA audiological examination in September 2000 included a 
diagnosis of moderately severe bilateral hearing loss.  It 
was noted that tinnitus was stated as not significant in 
either ear.  

In a January 2001 rating decision the RO granted entitlement 
to service connection for bilateral hearing impairment.

In a February 2001 addendum the certified VA audiologist 
noted the veteran had not complained of tinnitus during 
examination and that when asked about tinnitus or ringing in 
the ears his response was negative.

In a March 2001 supplemental statement of the case the RO 
denied entitlement to service connection for tinnitus and 
provided reasons and bases for the determination.  The report 
included citation to applicable laws and regulations.

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

Service connection can also be granted for organic diseases 
of the nervous system if they become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001); Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d) (2001).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis.  Initially, the Board notes that in May 1998 the 
veteran's accredited service representative, in essence, 
claimed the veteran had tinnitus as a result of acoustic 
trauma during combat service in Korea.  The Board notes, 
however, that the veteran's service records are negative for 
awards or medals indicative of combat and show that he 
entered active in April 1956 over 14 months after the end of 
the Korean Conflict.  Nevertheless, the RO's grant of service 
connection was based, in part, upon the veteran's exposure to 
weaponry fire while on active duty.  The Board does not 
dispute the veteran's claim of in-service acoustic trauma.  
The primary impediment to a grant of service connection in 
this case is the absence of medical evidence of a diagnosis 
of tinnitus.  Persuasive medical evidence shows that the 
veteran denied tinnitus or ringing in the ears in September 
2000.  In fact, no service or post-service medical evidence 
of tinnitus has been submitted.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The only evidence of 
a present tinnitus disorder was provided by the veteran's 
accredited representative.  While the veteran and his 
representative are competent to attest as to symptoms the 
veteran experiences, they are not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  In the absence of competent evidence of a current 
diagnosis of tinnitus, the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for tinnitus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

